     Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 1 of 14 PageID: 822



Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,
                                                           Criminal No. 18-0362 (ES)
                 v.
                                                                   OPINION
BRIAN CATANZARITE,


SALAS, DISTRICT JUDGE

        Before the Court is defendant Brian Catanzarite’s (“Defendant”) emergency motion for an

order converting the remainder of his sentence to probation with home confinement, pursuant to

18 U.S.C. § 3582(c)(1)(A). (D.E. No. 23 (“Motion”)). The Government opposes the motion.

(D.E. No. 26 (“Gov. Opp. Br.”)). Having considered the parties’ submissions, the Court decides

this matter without oral argument. See United States v. Barner, 656 F. App’x 600, 602 (3d Cir.

2016). For the following reasons, the Court DENIES the Motion.

I.      Background

        On June 26, 2018, Defendant pled guilty to conspiracy to commit health care fraud in

violation of 18 U.S.C. § 1349. (D.E. No. 5 (“Guilty Plea”)). The fraud involved a scheme in

which Defendant caused the submission of false and fraudulent insurance claims for medically

unnecessary compounded medications to various health insurance plans, and certain insurance

companies would pay an extremely high amount for reimbursement for these compounded

medications. (D.E. No. 23-7 at 7; D.E. No. 12 (“Sentencing Tr.”) at 21:1–6). The parties stipulated

that Defendant was a manager or supervisor, but not an organizer or leader of the criminal activity,

which involved five or more participants or was otherwise extensive. (Guilty Plea at Schedule A).

The parties also stipulated that the offense involved a total loss of $3,505,885.39. (Id.). On March
    Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 2 of 14 PageID: 823



7, 2019, the Honorable John Michael Vazquez, United States District Judge, adopted these

stipulated facts for purposes of Defendant’s sentencing hearing. (Sentencing Tr. at 3:8–21). Based

on a criminal history category of I and a total offense level of 26, the applicable guideline range

was 63 to 78 months. (Id. at 5:9–14). However, after considering the relevant factors in 18 U.S.C.

§ 3553(a), submissions by counsel, the final presentence report, and arguments made at the

hearing, Judge Vazquez sentenced Defendant to 50 months of imprisonment, three years of

supervised release, and ordered Defendant to pay restitution in the amount of $3,505, 885.39. (Id.

at 20:21–21; D.E. No. 13 at 2–3 & 6).

        On April 23, 2020, Defendant filed a motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(1)(A). (D.E. No. 19). In that motion, Defendant explained that he had applied

internally for the Bureau of Prisons (“BOP”) to bring a motion for compassionate release on his

behalf, and that he was advised verbally that his request would be denied. (D.E. No. 19-2 at 2–3).

On April 24, 2020, this case was reassigned to the Undersigned. (D.E. No. 20). That same day,

the Court denied Defendant’s motion without prejudice because Defendant had failed to either

exhaust all administrative rights to appeal a failure of the BOP to bring a motion on his behalf or

wait for 30 days to lapse from the receipt of such a request by the warden of Defendant’s facility.

(D.E. No. 22 at 4–5). After waiting the applicable 30-day period, Defendant renewed his motion

on May 8, 2020, arguing that the COVID-19 pandemic and his underlying medical conditions—

namely hypertension and obesity—create extraordinary and compelling reasons for his release

from imprisonment. 1 (D.E. No. 23). Pursuant to the Court’s Order, the Government submitted an

opposition to the Motion on May 14, 2020, and Defendant replied on May 18, 2020. (D.E. Nos.


1
         Defendant also makes passing references to his high cholesterol but does not specifically argue that this
condition places him at a higher risk for severe illness if he were to contract COVID-19. (See Mov. Br at 6; Def.
Reply Br. at 7). In any event, the existence of this condition does not alter the Court’s conclusion.



                                                        2
      Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 3 of 14 PageID: 824



26 & 28). The Government supplemented its opposition on May 21, 2020, and Defendant

responded to the Government’s submissions on May 22, 2020. (D.E. Nos. 29 & 30). 2 This

Opinion follows.

II.      Legal Standards

         Once a term of imprisonment has been imposed, the Court may only modify it under very

limited circumstances. In re Morris, 345 F. App’x 796, 797–98 (3d Cir. 2009) (citing 18 U.S.C.

§ 3582(c)). Relevant here, 18 U.S.C. § 3582(c)(1) provides that, in any case:

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or the
                 lapse of 30 days from the receipt of such a request by the warden of
                 the defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the
                 factors set forth in section 3553(a) to the extent that they are
                 applicable, if it finds that-
                          (i) extraordinary and compelling reasons warrant such a
                          reduction;
                          [. . .]
                          and that such a reduction is consistent with applicable policy
                          statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). The United States Sentencing Commission has promulgated a policy

statement that, in relevant part, allows a court to grant compassionate release or a sentence

reduction where: (i) extraordinary or compelling reasons warrant a reduction in a defendant’s

sentence; (ii) the defendant is not a danger to the safety of others or to the community; and (iii)

release from custody complies with the Section 3553(a) factors. United States v. Brummett, No.


2
        Although these submissions were filed without leave of Court, the Court has reviewed them. In these
unprecedented times, circumstances are rapidly evolving, and the Court understands the need for reasonable
supplemental filings. However, the Court notes that its analysis would be the same with or without the Government’s
supplemental brief.


                                                        3
   Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 4 of 14 PageID: 825



6:07-0103, 2020 WL 1492763, at *2 (E.D. Ky. Mar. 27, 2020) (citing U.S. SENTENCING

GUIDELINES MANUAL (“U.S.S.G.”) § 1B1.13 (U.S. SENTENCING COMM’N 2018)).

III.   Analysis

       As a preliminary matter, Defendant argues that he is not seeking a sentence reduction, but

instead asks the Court to modify his sentence or to convert it to probation with home confinement

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Def. Mov. Br. at 1; D.E. No. 28 (“Def. Reply Br.”) at

19 & 27). However, the plain language of the statute that Defendant cites to only gives the Court

authority to “reduce” the Defendant’s “term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). To

the extent Defendant is suggesting that the Court only modify Defendant’s place of confinement,

he provides no authority to rebut the Government’s argument that this Court lacks authority to do

so. (Gov. Opp. Br. at 25–26); see, e.g., United States v. Voda, 994 F.2d 149, 151–52 (5th Cir.

1993) (explaining that only the BOP has the actual authority to designate the place of incarceration

because the executive branch and not the judicial branch is responsible for administering

sentences); United States v. Miles, No. 11-0581, 2020 WL 1989290, at *1 n.2 (S.D.N.Y. Apr. 27,

2020). At best, it appears the Court could reduce Defendant’s term of imprisonment to time served

and impose a period of home confinement as a condition of supervised release. See 18 U.S.C. §

3582(c)(1)(A). But regardless of how Defendant categorizes the relief sought, the parties agree

that the Court must consider whether extraordinary and compelling reasons justify release and

whether such release would comply with the Section 3553(a) factors and the dangerousness

considerations in 18 U.S.C. § 3142(g). (Def. Mov. Br. at 26–36; Gov. Opp. Br. at 13–14). Based

on these considerations, the Court denies the Motion.

       A.      Extraordinary and Compelling Reasons for Reduction

       Congress directed the Sentencing Commission to define the “extraordinary and compelling




                                                 4
   Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 5 of 14 PageID: 826



reasons standard.” United States v. Alexander, No. 19-0032, 2020 WL 2507778, at *5 (D.N.J.

May 15, 2020). The Sentencing Commission issued a policy statement which includes an

application note that lists three specific circumstances that qualify as extraordinary and

compelling; generally speaking, the enumerated circumstances include: (i) a terminal illness or a

serious medical condition that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected to

recover; (ii) the defendant is at least 65 years old, is experiencing a serious deterioration in physical

or mental health because of the aging process, and has served at least 10 years or 75 percent of his

or her term of imprisonment, whichever is less; or (iii) certain family circumstances exist where

the defendant would be the only available caregiver for his or her minor child, spouse, or registered

partner. U.S.S.G. § 1B1.13, Application Note 1(A)–(C). In addition, the Sentencing Commission

included a catchall provision, which provides that “other reasons” may be sufficient if “[a]s

determined by the Director of the [BOP], there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in [the enumerated]

subdivisions.” Id., Application Note 1(D).

        Here, Defendant argues that the Court is not limited by this policy statement, and that the

Court has “considerable discretion” to determine whether extraordinary and compelling reasons

warrant release. (Def. Reply Br. at 23–26). The Government argues that the Court is constrained

by the policy statement, and, because the circumstances here do not meet the exacting criteria

contemplated by the statement, the Motion fails. (Gov. Opp. Br. at 15–22).

        Courts have grappled with the applicability of the policy statement, and in particular the

applicability of the catchall provision, in addressing motions for compassionate release in the

context of the COVID-19 pandemic. Section 1B1.13 was not updated after the First Step Act was




                                                   5
  Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 6 of 14 PageID: 827



passed, and it therefore was drafted to address motions made by the BOP, not motions made by a

defendant. United States v. Rodriguez, No. 03-0271, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1,

2020). Because the policy statement indicates that any “other reasons” are sufficient “[a]s

determined by the Director of the [BOP],” U.S.S.G. § 1B1.13, Application Note 1(D) (emphasis

added), courts are faced with the issue of whether a court—rather than the BOP––can evaluate

what falls into the catchall provision. Some courts have concluded that it need not be the BOP

that decides what falls into this catchall provision, recognizing that this section is outdated and

therefore inapplicable. See, e.g., Rodriguez, 2020 WL 1627331, at *3–4 (concluding that “the

Court may independently assess whether ‘extraordinary and compelling’ reasons exist”). Other

courts disagree with this approach, maintaining that courts must strictly adhere to the policy

statement until the Sentencing Commission changes the policy. See, e.g., United States v. Mollica,

No. 14-0329, 2020 WL 1914956 (N.D. Ala. Apr. 20, 2020) (“Until Congress changes the

requirement to adhere to the policy statement or the Sentencing Commission changes the policy

statement itself, this court agrees with our sister courts and finds that Subsection D requires a

finding of extraordinary circumstances by the BOP and continues to bind the court.”); United

States v. Lynn, No. 89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019). This Court need

not weigh in on this issue because it finds that even if it has the authority to evaluate Defendant’s

arguments under the catchall provision, Defendant has not demonstrated compelling and

extraordinary reasons for release.

       As a preliminary matter, it is difficult to overstate the severity of the COVID-19 outbreak

and the global crisis that society is facing in light of this unprecedented public health crisis. The

seriousness of the outbreak is extensively detailed in the parties’ submissions and is undisputed by

the Government. (Gov. Opp. Br. at 6). In the wake of COVID-19, the Court considers Defendant’s




                                                 6
    Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 7 of 14 PageID: 828



motion with the utmost gravity. However, as the Third Circuit has made clear, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020). Thus, the Court must conduct a highly individualized inquiry of this

Defendant to determine whether COVID-19 in conjunction with his alleged underlying medical

conditions constitutes an extraordinary and compelling reason for release.

        Although the Government does not dispute that Defendant suffers from hypertension and

that he is obese based on the Centers for Disease Control’s (“CDC”) metrics, the parties dispute

the severity of these conditions and whether they put Defendant at a higher risk of severe

complications if he were to contract COVID-19. With respect to his hypertension, Defendant’s

high blood pressure is well-documented. 3 While the medical records reveal that USP Lewisburg

is attentive to Defendant’s hypertension, recent readings show that Defendant’s blood pressure

still fluctuates into various stages of hypertension. 4 (See, e.g., D.E. No. 27 (“Medical Records”)

at 5 (blood pressure reading of 161/98 on April 6, 2020); id. at 4 (blood pressure reading of 129/88

on April 16, 2020); id. at 1 (blood pressure reading of 150/98 on April 28, 2020); D.E. No. 29-1

(“Updated Medical Records”) at 4 (blood pressure reading of 141/89 on May 14, 2020); id. at 2


3
         Individuals with normal blood pressure have systolic blood pressure at or below 120 mm Hg and diastolic
blood pressure at or below 80 mm Hg. Individuals with hypertension stage one have systolic blood pressure between
130 and 139 mm Hg and diastolic blood pressure between 80 and 89 mm Hg. Above that, the individual is in stage
two hypertension. CDC, High Blood Pressure, https://www.cdc.gov/bloodpressure/facts.htm (last reviewed February
25, 2020) (last visited May 29, 2020).

4
         The Government argues that just because Defendant’s blood pressure has fluctuated does not mean that the
BOP cannot address his condition. (Gov. Opp. Br. at 20 n.5). The Government also argues that Defendant’s blood
pressure fluctuates because he does not consistently take his medication. (D.E. No. 29). Defendant disputes these
assertions. (D.E. No. 30). The Court does not doubt the BOP’s ability to treat Defendant’s hypertension—indeed it
appears Defendant’s blood pressure is being actively monitored; however, the Court need not weigh in on these factual
disputes because the relevant undisputed fact is that the medical records show that Defendant’s blood pressure
fluctuates into various stages of hypertension.



                                                         7
   Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 8 of 14 PageID: 829



(blood pressure readings of 162/113 and 167/102 on May 18, 2020); id. at 1 (blood pressure

reading of 126/81 on May 20, 2020)).           As to his obesity, Defendant is 5’9” and weighs

approximately 210–214 pounds. (Def. Mov. Br. at 3; Def. Reply Br. at 7). According to the

CDC’s Adult Body Mass Index (“BMI”) Calculator, based on Defendant’s height and weight, his

BMI is 31 and he is classified as obese, but not severely obese. See CDC, Adult BMI Calculator,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcul

ator.html (last visited May 29, 2020).

           Neither condition alone places Defendant on the CDC’s list of people who are at higher

risk for severe illness from COVID-19. See CDC, People Who Are at Higher Risk for Severe

Illness,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (last reviewed May 14, 2020) (last visited May 29, 2020). The Government mainly relies

on the CDC’s findings regarding hypertension and obesity to argue that Defendant is not in the

high-risk category. (Gov. Opp. Br. at 5–6). Defendant points to other literature suggesting that

Defendant’s conditions do indeed place him at a higher risk, especially when they are combined.

(Def. Mov. Br. at 7–11; Def. Reply Br. at 8–11). In particular, Defendant points to the following

statement from the CDC:

                  At this time, we do not think that people with high blood pressure
                  and no other underlying health conditions are more likely than
                  others to get severely ill from COVID-19. Although many people
                  who have gotten severely ill from COVID-19 have high blood
                  pressure, they are often older or have other medical conditions like
                  obesity, diabetes, and serious heart conditions that place them at
                  higher risk of severe illness from COVID-19.

CDC,          COVID-19         and       Hypertension,      https://www.cdc.gov/coronavirus/2019-

ncov/faq.html#COVID-19-and-Hypertension (last reviewed May 24, 2020) (last visited May 29,

2020) (emphases added). Defendant also argues that the drug treatments he receives for his




                                                   8
  Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 9 of 14 PageID: 830



hypertension “may make him more likely to contract COVID-19 in the first instance.” (Def. Mov.

Br. at 10). The competing arguments and sources presented by the parties demonstrate that the

relationship between hypertension, obesity, and elevated risk from COVID-19 is not fully

understood.

       A review of applicable COVID-19 case law similarly reveals varying information about

defendants who suffer from hypertension and/or obesity. Compare United States v. Alexander,

No. 19-0032, 2020 WL 2507778, at *4 (D.N.J. May 15, 2020) (denying motion for compassionate

release where defendant suffered from high blood pressure and obesity), and United States v.

Kupa, No. 11-0345, 2020 WL 2404856, at *2 (E.D.N.Y. May 12, 2020) (same), with United States

v. Anderson, No. 15-30015, 2020 WL 2521513, at *1 (C.D. Ill. May 18, 2020) (releasing defendant

with hypertension), and United States v. Pabon, No. 17-165-1, 2020 WL 2112265, at *3 (E.D. Pa.

May 4, 2020) (identifying hypertension as a serious health condition and one of “the two leading

comorbidities associated with increased risk from COVID-19”). Importantly, however, these

decisions are not inconsistent with one another because in each decision, the court looked beyond

the medical conditions to determine whether release was appropriate. Thus, the Court now turns

to the conditions at the facility where Defendant is housed.

       Defendant is housed in the minimum-security satellite camp at USP Lewisburg. (Def.

Mov. Br. at 4–5). As Defendant points out, there are certain realities about the facility that prevent

the implementation of recommended social distancing practices, including a number of shared

spaces. (Def. Mov. Br. at 13). However, the Government submitted the declaration of Jonathan

Kerr—the supervising attorney for USP Lewisburg and the satellite camp––which describes the

COVID-19 policies and procedures that are in place and the current status of the outbreak at the

facility. (D.E. No. 26-2 (“Kerr Decl.”)). The procedures put in place appear to be working. In




                                                  9
    Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 10 of 14 PageID: 831



particular, according to the Kerr Declaration (i) all staff and inmates have been issued an

appropriate face covering (id. ¶ 23); (ii) symptomatic inmates are placed in isolation until they test

negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for release from

isolation (id. ¶ 24); (iii) all staff are screened for symptoms (id.); (iv) social and legal visits are

halted and contractor access is restricted to only those performing essential services (id. ¶¶ 25–

26); and, most importantly, (v) “currently there are no COVID-19 cases at the USP Lewisburg

main institution or adjacent satellite camp” (id. ¶ 30 (emphases added)). 5

        Defendant argues that the lack of positive COVID-19 cases at USP Lewisburg paints a

false picture of the facility because no inmates have been tested for COVID-19. (Def. Reply Br.

at 2 (citing Kerr Decl. ¶ 31)). The Court is mindful that asymptomatic transmission can occur

undetected; however, the Court is not persuaded by Defendant’s argument, which is only

speculative at this time. As such, the Court is “not currently prepared to find that Defendant’s

health, in combination with the conditions at USP Lewisburg, constitutes an extraordinary and

compelling reason for Defendant’s release.” See United States v. Schlifstein, No. 18-0217, 2020

WL 2575633, at *3 (S.D.N.Y. May 21, 2020); see also Kupa, 2020 WL 2404856, at *2 (“The[]

statistics [at FCI Lewisburg] alone provide a compelling reason to deny the defendant’s motion.”).

        The cases cited by Defendant do not persuade the Court otherwise. Defendant analogizes

the present case to other seemingly similar cases—i.e. ones in which the defendant suffers from

similar medical conditions or is housed at the same facility. (See Def. Mov. Br. at 29–31; Def.

Reply Br. at 21–22).         However, as already stated, the question of whether an inmate has

demonstrated extraordinary and compelling reasons for release necessitates a highly individualized


5
         The BOP website lists one “staff recovered” case at the facility, but “that USP Lewisburg employee was on
a temporary duty assignment (“TDY”) to a New York facility and quarantined off-site upon return. The staff member
has not been to USP Lewisburg since April 12, 2020, when they left TDY.” (Kerr Decl. ¶ 30).



                                                       10
    Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 11 of 14 PageID: 832



inquiry. Given the individualized assessment each court must make, the cases heavily relied upon

by Defendant are easily distinguishable from the present case. See, e.g., United States v. Salvagno,

No. 02-0051 at 11 (N.D.N.Y. Apr. 23, 2020) (relying in part on “the significant outbreak at FCI

Danbury”); United States v. Dawson, No. 18-40085, 2020 WL 1812270, at *7 (D. Kan. Apr. 9,

2020) (considering whether to release a defendant who had pled guilty but was not yet sentenced

and relying in part on defendant’s severe obesity); United States v. Delgado, No. 18-0017, 2020

WL 2464685, at *6, 11 (D. Conn. Apr. 30, 2020) (relying on defendant’s severe obesity and the

COVID-19 outbreak at the Danbury facility ); United States v. Gross, No. 15-0769, 2020 WL

1673244, at *1 (S.D.N.Y. Apr. 6, 2020) (deferring ruling on defendant’s motion but noting that

defendant’s severe obesity placed him on the CDC’s list of people at risk for severe illness from

COVID-19); United States v. Pabon, No. 17-165-1, 2020 WL 2112265, at *4 (E.D. Pa. May 4,

2020) (considering the Government’s concession that defendant’s medical conditions qualified as

one of the enumerated extraordinary and compelling reasons for a reduction and relying on

defendant’s hypertension, diabetes, and age as risk factors).

        Accordingly, based on the Defendant’s underlying medical issues and the current

conditions at USP Lewisburg, the Court finds that Defendant has not shown that extraordinary or

compelling reasons warrant release.

        B.       Section 3553(a) Factors

        Without extraordinary and compelling reasons for release, the Court’s inquiry could end

here. Nevertheless, the Court’s conclusion is also supported by an analysis of the Section 3553(a)

factors. 6 The applicable Section 3553(a) factors include:


6
        Before granting a motion for compassionate release, the Court must also evaluate dangerousness pursuant to
18 U.S.C. § 3142(g). However, because the Court denies the Motion based on no showing of extraordinary and
compelling reasons and an analysis of the 3553(a) factors, it need not address dangerousness.



                                                       11
  Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 12 of 14 PageID: 833



               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for the
                       offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the
                       defendant; and
                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;
18 U.S.C. § 3553(a); United States v. Brown, No. 07-0019, 2020 WL 2466081, at *4 (D.N.J. May

13, 2020). And “[t]he court shall impose a sentence sufficient, but not greater than necessary, to

comply with the purposes set forth in paragraph (2).” 18 U.S.C. § 3553(a).

       Judge Vazquez evaluated each of these factors at Defendant’s sentencing. As to the nature

and circumstances of the offense, Judge Vazquez determined that the offense was serious.

(Sentencing Tr. at 21:1–2).       Indeed, Defendant committed healthcare fraud concerning

compounded medication whereby certain insurance companies would pay an extremely high

amount of reimbursement for these medications; Defendant was responsible for a “very sizeable

loss, over [$]3.5 million of which he personally earned over [$]1.1 million.” (Id. at 21:2–9). Judge

Vazquez also considered the Defendant’s “very active role” in the scheme. (Id. at 22:1–10). With

respect to Defendant’s history, characteristics, and life outside the offense, Judge Vazquez

considered many aspects of Defendant and the Defendant’s life, including his relationships with

his family and friends and his active and seemingly positive role in his community. (Id. at 22:1–

24:14). In addition, Judge Vazquez found general deterrence was “absolutely necessary” here,

whereas specific deterrence was not as clear, considering Defendant’s otherwise law-abiding life.



                                                12
    Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 13 of 14 PageID: 834



(Id. at 24:15–17). Ultimately, the “actual actions that [Defendant] has taken in his life” led Judge

Vazquez to grant a downward variance and impose a term of imprisonment of 50 months, below

the 63 to 78 months guideline range. (Id. at 25:25–26:7).

         To date, Defendant has only served approximately 12 months (or 24%) of that sentence. 7

The Court acknowledges, as Judge Vazquez did, that certain of the 3553(a) factors mitigated in

favor of a lesser sentence for this Defendant. However, those factors already resulted in a

downward variance for this Defendant. To reduce Defendant’s sentence even lower would

undermine some of the other factors that Judge Vazquez considered and that still hold true today—

namely the seriousness of the offense, the sizeable loss, Defendant’s very active role in the scheme,

and the need for general deterrence.              (Sentencing Tr. at 21:1–24:17); see United States v.

Hammond, No. 18-0184, 2020 WL 2126783, at *3 (W.D. Pa. May 5, 2020) (explaining that the

COVID-19 pandemic did not justify a further reduction of defendant’s sentence); United States v.

Mortensen, No. 11-0095, 2020 WL 2549970, at *2 (D. Nev. May 19, 2020) (denying motion for

release because, although defendant’s law abiding lifestyle led to a downward variance at

sentencing, “the seriousness of his conviction and the events surrounding it” now outweighed those

considerations); Brown, 2020 WL 2466081, at *4 (denying motion for compassionate release

where cutting defendant’s term of imprisonment in half “would certainly fail to reflect the

seriousness of his violations”). Accordingly, an analysis of the 3553(a) factors also warrants

denying Defendant’s Motion. Alexander, 2020 WL 2507778, at *5 (concluding that “granting



7
         Defendant makes much of the fact that he has the potential to be transferred from USP Lewisburg in
December 2020, only 7 months from now. (Def. Mov. Br. at 22; Def. Reply Br. at 17). The parties agree that “with
good time conduct and completion of the RDAP program, [Defendant’s] release date from BOP custody is December
6, 2021.” (Def. Reply Br. at 17). Defendant bases the December 2020 transfer date on the BOP’s authority to transfer
Defendant to a halfway house within 12 months of his release date. (Id.). These dates are speculative at this time. In
any event, the Court’s focus is on whether the sentence imposed––here 50 months––is sufficient to comply with the
considerations outlined in Section 3553(a).



                                                         13
  Case 2:18-cr-00362-ES Document 31 Filed 05/29/20 Page 14 of 14 PageID: 835



defendant’s motion for compassionate release would be wholly inappropriate under the Section

3553(a) factors”).

IV.     Conclusion

       For the foregoing reasons, Defendant’s motion is DENIED.       An appropriate Order

accompanies this Opinion.

                                                        s/ Esther Salas
                                                        Esther Salas, U.S.D.J.




                                            14
